Case 2:19-cv-08024-ODW-JC Document 9-2 Filed 09/24/19 Page 1 of 2 Page ID #:103




   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11 ALAN BAKER,                                      Case No. 2:19-cv-08024-ODW-JC
     LINDA B. OLIVER,
  12                                                  [PROPOSED] ORDER GRANTING
                  Plaintiffs,                         EDWARD CARRASCO’S MOTION
  13                                                  TO DISMISS
           v.
  14                                                  Hon. Otis D. Wright II
     ALLSTATE INSURANCE
  15 COMPANY,                                         Hearing:
     EDWARD CARRASCO, and DOES 1                      Date:    November 18, 2019
  16 through 10, inclusive,                           Time:    1:30 p.m.
                                                      Dept:    First Street Courthouse,
  17                     Defendants.                           Courtroom 5D
  18
                                                      [Complaint Filed: August 13, 2019]
  19                                                  Trial Date:       None set
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                           Case No. 2:19-cv-08024
       SMRH:4814-1060-2406.1   [PROPOSED] ORDER GRANTING EDWARD CARRASCO’S MOTION TO DISMISS
Case 2:19-cv-08024-ODW-JC Document 9-2 Filed 09/24/19 Page 2 of 2 Page ID #:104




   1            The Motion to Dismiss of defendant Edward Carrasco came on for hearing on
   2 November 18, 2019. All parties were represented by counsel as shown in the
   3 minutes.
   4            The Court has considered the submissions and arguments by the parties and
   5 finds the complaint fails to state a cause of action against Mr. Carrasco.
   6            Accordingly,
   7            IT IS HEREBY ORDERED that Mr. Carrasco’s Motion to Dismiss is
   8 GRANTED. All claims against Mr. Carrasco are dismissed without leave to amend.
   9 The Court determines there is no just reason for delay in entry of judgment, thus the
  10 Clerk shall enter judgment pursuant to Federal Rule of Civil Procedure 54(b).
  11            IT IS SO ORDERED.
  12
  13 DATED:
  14
  15
                                                  Hon. Otis D. Wright II
  16
                                                  UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   -1-                     Case No. 2:19-cv-08024
       SMRH:4814-1060-2406.1   [PROPOSED] ORDER GRANTING EDWARD CARRASCO’S MOTION TO DISMISS
